Citation Nr: 0822967	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for a benign 
tumor of the right femur (now claimed as a right leg 
condition).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

The issue of whether new and material evidence has been 
presented to reopen a previously denied claim of entitlement 
to service connection for a benign tumor of the right femur 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have currently-shown tinnitus associated 
with his active military service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a 
September 2005 letter.  In addition, following the letter, 
the November 2006 statement of the case and May 2007 
supplemental statement of the case were issued, which 
provided the veteran with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

The veteran was informed of the law and regulations governing 
the assignment of disability ratings and effective dates in 
an undated letter which appears to have been sent in 
approximately May 2007.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded every opportunity to participate 
effectively in the processing of his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded a pertinent VA examination.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinsk, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

On the veteran's August 2005 application for benefits, he 
reported that he began experiencing tinnitus in September 
1943, during active duty, and that he received treatment for 
the condition at that time.

Upon complete and thorough review, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.  Service 
medical records are negative of complaints or treatment of 
tinnitus.  While post-service medical reports reflect 
complaints and treatment of hearing loss, these records do 
not reflect a diagnosis of tinnitus, or even reflect any 
pertinent complaints.  In fact, a July 2001 VA treatment 
report shows that the veteran had no ringing in his ears.  
More recently, the veteran underwent a VA audiological 
examination in March 2007, at which time he reported no 
history of tinnitus. 

While a veteran is competent to identify tinnitus, in this 
case he has offered conflicting statements regarding the 
condition.  Throughout the appeal, he has asserted he has 
tinnitus, however, medical records show that he has 
repeatedly denied having the condition.  Accordingly, his 
statements do not credibly demonstrate that he has tinnitus.  
In the absence of competent proof of a present disability, 
there can be no valid claim, and the appeal must be denied.  
Brammer. 

ORDER

Service connection for tinnitus is denied.


REMAND

The veteran contends that the tumor of his right femur was 
aggravated by military service.  His claim was previously 
denied by a February 1944 rating decision and he failed to 
perfect his appeal.  The veteran filed to reopen his claim in 
August 2005. 

Where, as here, a veteran is attempting to reopen a 
previously and finally denied claim, VA must inform him why 
his claim was previously denied, and it must specifically and 
affirmatively describe the kind of evidence necessary to 
reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Review of the claims file reveals that the veteran 
has neither been informed of why his claim was previously 
denied nor of the unique character of evidence that must be 
presented in a new and material evidence case.  As the VCAA 
letter which was sent in September 2005 does not even 
identify his claim as one to reopen, rather than an original 
claim, such notice is inadequate and a remand is therefore 
necessary.

Accordingly, the case is REMANDED for the following action:

1.	Provide notice that adequately explains 
to the veteran what information and 
evidence he must submit to reopen his 
claim for service connection for a 
benign tumor of the right femur, 
consistent with the holding in Kent v. 
Nicholson.  Further, provide him with 
an explanation of the meanings of 
"new" and "material" evidence within 
the context of his claim.  
Additionally, explain to him that his 
claim was previously denied because 
there was no evidence that the 
preexisting tumor of his right femur 
was aggravated by his military service, 
and tell him that in order to reopen 
his claim evidence showing aggravation 
of this condition during military 
service is necessary.  

2.	 Then, after ensuring that any other 
actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the veteran's claim to 
reopen should be readjudicated.  If 
such action does not resolve the claim, 
a supplemental statement of the case 
should be issued to the veteran and his 
representative. An appropriate period 
of time should be allowed for response.  
Thereafter, the claim should be 
returned to this Board for further 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


